United States Department of Labor
Employees’ Compensation Appeals Board
____________________________________
R.B., Appellant
and
DEPARTMENT OF JUSTICE,
U.S. ATTORNEY’S OFFICE,
Burnham, FL, Employer
____________________________________

)
)
)
)
)
)
)
)
)

Docket No. 08-1504
Issued: December 5, 2008

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 29, 2008 appellant filed a timely appeal of an April 11, 2008 nonmerit decision
of the Office of Workers’ Compensation Programs, denying her request for reconsideration.
Because more than one year has elapsed from the most recent merit decision, the Board’s
October 16, 2006 decision, to the filing of this appeal, the Board lacks jurisdiction to review the
merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration as
untimely filed and lacking clear evidence of error.
FACTUAL HISTORY
This case has previously been before the Board. By decision dated October 16, 2006, the
Board affirmed Office decisions dated March 16 and May 26, 2006 denying appellant’s claim for

compensation benefits.1 Although appellant had established work factors to which she attributed
her condition, she did not submit medical evidence to establish that she sustained an injury due
to her federal employment. The law and the facts of the case as set forth in the Board’s prior
decision are hereby incorporated by reference.2
By letter dated January 28, 2008, appellant requested reconsideration. She noted that she
sustained a work-related fall in September or October 2005 and provided a list of witnesses to
the alleged fall. Appellant also discussed the medical evidence previously considered by the
Office and the Board. She submitted three letters from Blue Cross Blue Shield, addressing a
subrogation interest with regard to her claim, and an April 11, 2008 Office letter which informed
Blue Cross Blue Shield that her claim had been denied.
By decision dated April 11, 2008, the Office denied appellant’s January 28, 2008 request
for reconsideration on the grounds that it was untimely filed and failed to establish clear
evidence of error.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act3 does not entitle a claimant
to a review of an Office decision as a matter of right. This section vests the Office with
discretionary authority to determine whether it will review an award for or against
compensation.4 The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a).5 As one such limitation, it has stated that it will
not review a decision denying or terminating a benefit unless the application for review is filed
within one year of the date of that decision.6 The Board has found that the imposition of this
one-year limitation does not constitute an abuse of the discretionary authority granted the Office
under section 8128(a).7
Section 10.607(b) states that the Office will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by the Office in its most recent
merit decision. The reconsideration request must establish that the Office’s decision was, on its
face, erroneous.8 To establish clear evidence of error, a claimant must submit evidence relevant
to the issue which was decided by the Office.9 The evidence must be positive, precise and
1

Docket No. 06-1528 (issued October 16, 2006).

2

Id.

3

5 U.S.C. §§ 8101-8193.

4

5 U.S.C. § 8128(a).

5

Annette Louise, 54 ECAB 783, 789-90 (2003).

6

20 C.F.R. § 10.607(a); see Alberta Dukes, 56 ECAB 247 (2005).

7

Sean C. Dockery, 56 ECAB 652 (2005); Mohamed Yunis, 46 ECAB 827, 829 (1995).

8

20 C.F.R. § 10.607(b); see also Donna M. Campbell, 55 ECAB 241 (2004).

9

Dean D. Beets, 43 ECAB 1153 (1992).

2

explicit and must be manifest on its face that the Office committed an error.10 Evidence that
does not raise a substantial question concerning the correctness of the Office’s decision is
insufficient to establish clear evidence of error.11 It is not enough merely to show that the
evidence could be construed so as to produce a contrary conclusion.12 To show clear evidence of
error, the evidence submitted must not only be of sufficient probative value to create a conflict in
medical opinion or establish a clear procedural error, but must be of sufficient probative value to
prima facie shift the weight of the evidence in favor of the claimant and raise a substantial
question as to the correctness of the Office’s decision.13 The Board makes an independent
determination of whether a claimant has submitted clear evidence of error on the part of the
Office such that the Office abused its discretion in denying merit review in the face of such
evidence.14
ANALYSIS
The Board finds that the Office properly determined that appellant failed to file a timely
application for review. The most recent merit decision with regard to appellant’s claim was the
Board’s decision of October 16, 2006. Appellant’s request for reconsideration was dated
January 28, 2008, more than one year after October 16, 2006. Accordingly, her request for
reconsideration was not timely filed.
The Board finds that appellant has not submitted evidence to establish clear evidence of
error on the part of the Office. Appellant’s claim was denied due to the insufficiency of the
medical evidence to establish that she sustained an injury causally related to her employment.
She did not submit any medical evidence with her reconsideration request. Rather, appellant
addressed an alleged fall at work and the medical evidence already of record. Her statement with
regard to a possible new work injury is not relevant to the underlying issue, which is medical in
nature. The correspondence between Blue Cross Blue Shield and the Office is not relevant to
this issue. Appellant’s arguments with regard to the medical evidence are also not relevant. She
did not submit any new medical evidence in support of her request. Appellant has not provided
any argument or evidence of sufficient probative value to shift the weight of the evidence in her
favor or raise a substantial question as to the correctness of the Office’s decision. The Office
properly denied appellant’s reconsideration request as it did not establish clear evidence of error.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration as
it was untimely filed and lacking clear evidence of error.

10

Leona N. Travis, 43 ECAB 227 (1991).

11

Darletha Coleman, 55 ECAB 143 (2003).

12

Leona N. Travis, supra note 10.

13

Darletha Coleman, supra note 11.

14

Pete F. Dorso, 52 ECAB 424 (2001).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 11, 2008 is affirmed.
Issued: December 5, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

